Citation Nr: 0425076	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
service-connected erythematous, dyshidrotic-type rash of the 
right hand, from July 27, 1994 to April 4, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from December 1973 to May 
1976 and from October 1976 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  By an August 2002 rating decision, the RO 
granted service connection for an erythematous, dyshidrotic-
type rash of the right hand, and assigned an initial ten 
percent evaluation, effective July 25, 2001.  The veteran 
disagreed with the 10 percent evaluation and also requested 
an earlier effective date for the award of service 
connection.  Thereafter, by a May 2003 rating decision, the 
RO granted an earlier effective date of July 27, 1994 for the 
award of service connection and assigned an initial 
evaluation of ten percent for the service-connected rash of 
the right hand from April 4, 2001.  

During an April 2004 videoconference hearing before the 
undersigned member of the Board, the veteran indicated that 
the only issue remaining for appellate review was entitlement 
to an initial (compensable) evaluation for service-connected 
erythematous, dyshidrotic-type rash of the right hand for the 
period from July 27, 1994 to April 4, 2001.  Thus, the Board 
will limit its appellate review in the decision below to the 
issue listed on the front page of this decision.  


FINDING OF FACT

From July 27, 1994 to April 4, 2001, the service-connected 
rash of the right hand caused flare-ups several times a 
month, as well as dryness, scaling, redness, and blisters.




CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, 
but no more, for service-connected erythematous, dyshidrotic-
type rash of the right hand have been met for the period from 
July 27, 1994 to April 4, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that symptoms associated with his 
service-connected rash of the right hand are no different now 
than in 1994.  For example, he maintains that since 1994, he 
has had flare-ups, some of which were severe and occurred a 
couple of times a month, along with dryness, scaling, 
redness, and blistering of the right hand.  In support of 
these assertions, the veteran submitted letters from an 
acquaintance and co-worker, reflecting that his rash had 
remained essentially the same over the years and that it had 
cracked and blistered.

Private and VA treatment reports, dated from September 1994 
to March 2001, include a September 1994 VA general medical 
examination report.  A review of that report reflects that 
the veteran gave a history of having cellulitis of the right 
hand during service in Germany in 1975.  A physical 
evaluation of the right hand was noted to have been 
"normal."  The veteran's skin appeared to have been 
unremarkable with no significant abnormality, scarring or 
burns (with the exception of some scarring on the left lower 
extremities.)  A diagnosis with respect to the right hand was 
not recorded by the examining physician.  The remainder of 
these reports reflect treatment for unrelated disabilities.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

As the case comes to the Board on appeal, a noncompensable 
rating has been assigned to the service-connected rash of the 
right hand from July 27, 1994 to April 4, 2001.  A 10 percent 
rating has been assigned, effective from April 4, 2001.  As 
noted in the Introduction section of this decision, the 
veteran has disagreed with the initial noncompensable 
evaluation assigned to his service-connected right hand rash 
for the period from July 27, 1994 to April 4, 2001.  

The evidence must be viewed in the context of the criteria in 
the VA Schedule for Rating Disabilities for evaluating the 
degree of disability resulting from the service-connected 
rash of the right hand, claimed as eczema.  The criteria for 
rating the veteran's service-connected rash are those 
applicable to ratings for eczema, which provide a zero 
percent rating for slight, if any exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  The next higher or 30 percent rating may be 
assigned with exudation or itching constant, extensive 
lesions, or marked disfigurement.  The highest or 50 percent 
rating may be assigned with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

The appellant is competent to report his symptoms with 
respect to his service-connected rash for the period from 
July 27, 1994 to April 4, 2001.  While a September 1994 VA 
general medical examination report reflects that the 
veteran's right hand was found to have been "normal," he 
has provided sworn testimony along with statements of an 
acquaintance and co-worker, reflecting that symptoms 
associated with his service-connected rash of the right hand, 
such as blistering, scaling and cracking of the right hand 
were no different in 1994 than they are now.  Thus, it can be 
reasonably inferred that the veteran's service-connected rash 
of the right hand was manifested by exfoliation, exudation 
and/or itching involving an exposed surface, i.e., the right 
hand, since July 27, 1994.  (Red papules and exfoliation were 
noted on an exposed area when examined by VA in 2002.)  In 
resolving reasonable doubt in favor of the veteran, the Board 
finds that the service-connected rash of the right hand was 
10 percent disabling from July 24, 1994 to April 4, 2001, as 
it is now.  38 C.F.R. § 3.102 (2001).  

Since there is no medical evidence, nor does the veteran 
contend, that during the period from July 27, 1994 to April 
4, 2001 that the service-connected rash of the right hand 
exhibited symptomatology such as constant itching, extensive 
lesions or marked disfigurement, a 30 percent rating is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

There is also no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization during the period from 
July 27, 1994 to April 4, 2001, related to the service-
connected rash of the right hand that would take the case 
outside the norm so as to warrant consideration of an 
extraschedular rating.  Indeed, a review of the September 
1994 VA general medical examination report reflects that the 
veteran reported being unable to work as a roofer because of 
pain in his left lower extremity, not because of his hand.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the provisions 
of 38 C.F.R. § 3.321(b), is not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in August 2001.  The 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  The 
August 2001 letter advised the veteran to inform VA about any 
additional information or evidence the he might want VA to 
try to obtain for him.  In addition, in a December 2002 
statement of the case and a June 2003 supplemental statement 
of the case, the RO informed the veteran of the rating 
criteria that needed to be met in order to receive a 
compensable evaluation for the period from July 27, 1994 to 
April 4, 2001, for his service-connected rash.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, in July 
1997, the veteran was afforded an opportunity to appear 
before a hearing officer at the RO in St. Louis, Missouri.  
In addition, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  

In this case, private and VA medical evidence, dated from 
September 1994 to March 2001, has been associated with the 
claims file.  In addition, the veteran was afforded a 
videoconference hearing in April 2004 and has submitted 
statements of an acquaintance and co-worker in support of his 
claim.  Given this development, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the 
veteran's claim of entitlement to an initial compensable 
rating for his service-connected rash for the period from 
July 27, 1994 to April 4, 2001.



	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation of 10 percent for erythematous, dyshidrotic-
rash of the right hand, is granted for the period from July 
27, 1994 to April 4, 2001, subject to the law and regulations 
governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



